FILED
                             NOT FOR PUBLICATION                            JUL 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HENNADIY ZAPOROZHETS,                            No. 10-71296

               Petitioner,                       Agency No. A088-108-633

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Hennadiy Zaporozhets, a native and citizen of Ukraine, petitions for review

of the Board of Immigration Appeals’(“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his applications for asylum, withholding of

removal, and relief under the Convention Against Torture. Our jurisdiction is


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We deny in part and dismiss in part the petition for

review.

      In his opening brief, Zaporozhets fails to address, and therefore has waived

any challenge to, the agency’s denial of his application for relief. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

specifically raised and argued in a party’s opening brief are waived).

      We lack jurisdiction to review Zaporozhets’s contention regarding receipt of

a list of free legal services programs because he failed to raise it before the BIA.

See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (noting that procedural

due process claims must be exhausted).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                     10-71296